DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
                                             Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted on 7/31/2020 in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
Double Patenting 
2.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

3.       Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent 10634704, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because:
       Both claim features of the instant application 16/851945 and prior US. Pat. 10634704can be compared as:
Instant Application 16/851,945
US. Pat. 10,634,704
Claim 1
Claim 1
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 1
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13
Claim 13
Claim 14
Claim 14
Claim 15
Claim 15
Claim 16
Claim 16
Claim 17
Claim 17
Claim 18
Claim 19
Claim 19
Claim 20
Claim 20
Claim 21



                                                                Examiner Notes
4.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102 
5.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.      Claims 1, 4, 6, 10, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stanimirov et al. (US. Pub. 2004/0095570; hereinafter “Stanimirov”).
            Regarding claim 1, Stanimirov, in Fig. 1, discloses an optical voltage sensor assembly (an optical voltage sensor as shown in Fig. 1 and see paragraph [002]) comprising:             an input collimator (7) positioned and configured to collimate an input light beam from a light source (13);              a crystal material (1) positioned to receive the input light beam (11) from the light source (13) and configured to exhibit the Pockels effect when an electric field is applied through the crystal material (see [0020] and claim 2); and              an output collimator (8) positioned to receive an output light beam (12) from the crystal material and configured to focus the output light beam from the crystal onto a detector (15).
            Regarding claims 4 and 17, Stanimirov discloses the optical voltage sensor assembly of claim 1, further comprising: an input linear polarizer (60) positioned and configured to polarize the input light beam from the light source (see col. 7 lines 47-55); and an output linear polarizer (60) positioned and configured to polarize the output light beam (92) from the crystal material (70). 
            Regarding claims 6 and 19, Stanimirov discloses the optical voltage sensor assembly of claim 1 further comprising: a retro-prism device (6) coupled to the crystal material (1) and positioned to receive light directed from the input collimator (7) through the crystal material, wherein the retro-prism device is configured to redirect the light received through the crystal material back through the crystal material to the output collimator (see Fig. 1). 
            Regarding claims 10 and 20, Stanimirov discloses the optical voltage sensor assembly of claim 1 further comprising: a pair of electrodes (1, 2) in contact with the crystal material (1), wherein the pair of electrodes (1, 2) are positioned to provide a voltage potential across the crystal material (see [0016, 0018]). 
7.      Claims 1, 4, 6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidson et al. (US. Pat. 6307666; hereinafter “Davidson”).
            Regarding claim 1, Davidson discloses, in Fig. 1 and Fig. 3D, an optical voltage sensor assembly (an optical voltage sensor assembly as shown in Figs. 1, 3D and see the abstract) comprising:             an input collimator (61; see Fig. 3D) positioned and configured to collimate an input light beam (90) from a light source (40);              a crystal material (70) positioned to receive the input light beam (90) from the light source and configured to exhibit the Pockels effect when an electric field is applied through the crystal material (see col. 4 lines 4-27); and              an output collimator (63, 65) positioned to receive an output light beam (93, 94) from the crystal material (70) and configured to focus the output light beam from the crystal onto a detector (42, 44).
            Regarding claim 4, Davidson discloses the optical voltage sensor assembly of claim 1, further comprising: an input linear polarizer (60) positioned and configured to polarize the input light beam from the light source (see col. 7 lines 47-55); and an output linear polarizer (60) positioned and configured to polarize the output light beam (92) from the crystal material (70). 
            Regarding claim 6, Davidson discloses the optical voltage sensor assembly of claim 1 further comprising: a retro-prism device (80) coupled to the crystal material (70) and positioned to receive light directed from the input collimator (61) through the crystal material (70), wherein the retro-prism device is configured to redirect the light received through the crystal material back through the crystal material to the output collimator (see Fig. 3D). 
            Regarding claim 11, Davidson discloses a method for measuring voltage comprising: providing the optical voltage sensor assembly of claim 1;             subjecting the crystal material (70 in Fig. 3D) of the optical voltage sensor assembly (32) to an applied electric field (18);               measuring an optical phase change for the light input from the light source (when the electric field 18 is applied to the Pockels crystal material 70,  the crystal material 70 induces a phase difference in the light field amplitude; measuring an optical phase change for the light input as described in the abstract, Col. 7 lines 35-45, Col. 9 lines 20-55, and Col. 12 lines 6-26); and               determining a voltage drop across the crystal material based on the measured optical phase change for the light input from the light source and one or more properties of the crystal material (see the abstract and at least in Col. 7 lines 35-45, Col. 9 lines 20-55, and Col. 12 lines 6-26). 
Claim Rejections - 35 USC § 103
8.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.     Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stanimirov in view of Wang (US. Pat. 6373620; hereinafter “Wang”).
            Regarding claims 2 and 15, taking claim 2 as an example, Stanimirov discloses the optical voltage sensor assembly of claim 1, except for explicitly specifying that wherein the crystal material is a non-centrosymmetric crystal material.             Wang discloses an electro-optic material having an index of refraction which changes in response to an electric field, the electro-optic material having non-centrosymmetric crystalline structures, can produce a useful Pockels effect (see col. 3 lines 18-20).
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the BGO crystal material of Stanimirov having non-centrosymmetric crystalline structures as taught by Wang for purpose of to improve Pockels effect.


10.     Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stanimirov.
            Regarding claims 5 and 18, taking claim 5 as an example, Stanimirov discloses the optical voltage sensor assembly of claim 4, except for explicitly specifying that wherein the input linear polarizer and the output linear polarizer have a thickness of less than about 1.0 mm.It would have been obvious matter of design choice to have the input and output polarizers with a thickness of less than about 1.0 mm, since such a modification would have involved a mere change in the size of a component. A change in the size and thickness of the component is generally recognized as being within the level skill in the art. In re Rose, 105 USPQ 237 (ccpa 1955).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the input and output polarizers of Stanimirov by having a thickness of less than about 1.0 mm in order to meet the system design and specification requirement. 
11.     Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson in view of Bohnert (US. Pub. 2009/0290165; hereinafter “Bohnert”).
            Regarding claim 2, Davidson discloses the optical voltage sensor assembly of claim 1, except for explicitly specifying that wherein the crystal material is a non-centrosymmetric crystal material.             Bohnert discloses an electro-optic material having an index of refraction which changes in response to an electric field, the electro-optic material having non-centrosymmetric crystalline structures to exhibit a Pockels-type electro-optical effect under an axially applied electrical field (see [0019, 0020, 0027]).
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the crystal material of Davidson having non-centrosymmetric crystalline structures as taught by Bohnert for purpose of to improve Pockels effect and allow accurate measurements over a wide electric field range.

12.     Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson in view of Miller (US. Pub. 20170140710; hereinafter “Miller”).
            Regarding claims 3 and 16, taking claim 3 as an example, Davidson discloses the optical voltage sensor assembly of claim 1, except for explicitly specifying that wherein the crystal material is selected from the group consisting of C.sub.6H.sub.5O.sub.2N, Pb.sub.0.814La.sub.0.124(Ti.sub.0.6Zr.sub.0.4)O.sub.3 (PLZT), .beta.-Zns, ZnSe, ZnTe, Bi.sub.12SiO.sub.20, Ba.sub.0.25Sr.sub.0.75Nb.sub.2O.sub.6, KTa.sub.0.35Sr.sub.0.75Nb.sub.0.65O.sub.3, CsH.sub.2AsO.sub.4, NH.sub.4H.sub.2PO.sub.4, NH.sub.4D.sub.2PO.sub.4, KD.sub.2PO.sub.4, KH.sub.2PO.sub.4, Lithium Niobate (LiNbO.sub.3), LiTaO.sub.3, BaTiO.sub.3 SrTiO.sub.3, Ag.sub.3AsS.sub.3, KNbO.sub.3, and electro-optic polymers.However within the level skill in the art, select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.            Miller discloses the crystal material selected from lithium niobate (LiNbO3)
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the crystal material of Davidson from lithium niobate (LiNbO3) as taught by Miller in order to meet the system design and specification requirement.

13.     Claims 7-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson in view of Davis (US. Pub. 2018/0059144; hereinafter “Davis”).            Regarding claim 7, Davidson discloses the optical voltage sensor assembly of claim 1, except for explicitly specifying that further comprising a temperature sensor configured to measure a temperature in the area of the optical voltage sensor assembly.
             Davis discloses an optical sensor assembly (see Figs. 10-12) comprising a temperature sensor (137 in Fig. 10) configured to measure a temperature in the area of the optical sensor assembly (see Fig. 10 and paragraph [0167]).            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the optical sensor assembly of Davidson
by having a temperature sensor configured to measure a temperature in the area of the optical sensor assembly as taught by Davis for purpose of improving the accuracy and range of measuring prism and various other suitable light directing devices (see [0167]).
            Regarding claims 8 and 13, Davidson and Davis disclose the optical voltage sensor assembly of claim 8, Davis further teaches wherein the temperature sensor (137) is coupled to a component of the optical voltage sensor assembly (see Fig. 10 and [0167]). 
            Regarding claims 9 and 14, Davidson and Davis disclose the optical voltage sensor assembly of claim 8, Davis further teaches wherein the temperature sensor comprises one of a GaAs bandgap fiber-optic temperature sensor, a fluorescence fiber-optic temperature sensor, an electrical temperature sensor, or a mechanical temperature sensor (see [00167]). 
            Regarding claim 12, Davidson discloses the method of claim 11, except for specifying that further comprising: providing a temperature sensor near the crystal material of the optical voltage sensor assembly; measuring a temperature near the crystal material of the optical voltage using the temperature sensor; and applying one or more calibration factors based on the measured temperature to the determined voltage drop across the crystal material.              Davis discloses an optical sensor assembly (see Figs. 10-12) comprising:
 a temperature sensor (137 in Fig. 10) configured to measure a temperature in the area of the optical current sensor (40, see Fig. 10 and paragraph [0167]).
            providing a temperature sensor (137 in Fig. 10) near the crystal material (62) of the optical sensor assembly (see Fig. 10 and paragraph [0167]);              measuring a temperature near the crystal material of the optical current using the temperature sensor (see [0075, 0167]); and              applying one or more calibration factors based on the measured temperature to the current measurement (see at least in [0144, 0167-0177]).            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the optical voltage sensor assembly of Davidson
by having a temperature sensor configured to measure a temperature in the area of the optical sensor assembly and provides temperature information for apply calibration factors in a "look-up" table or in a formula to the determined voltage drop across the crystal material of Davidson as taught by Davis for purpose of improving the accuracy and range of measuring prism and various other suitable light directing devices (see [0167]).


Prior Art of Record
14.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Bohnert et al. (U.S Pat. 5715058).              Ito et al. (U.S Pat. 6407561).




Conclusion
15.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
6/26/2021